Citation Nr: 0801319	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  00-20 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to an initial compensable rating for scalp 
folliculitis.  

2.	Entitlement to an initial rating in excess of 30 percent 
for a gastrointestinal disorder, characterized as partial 
small bowel obstruction.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1993 to June 1999.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2000 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.      

The Board remanded this matter for further development in 
December 2003 and August 2006.  


FINDINGS OF FACT

1.	Prior to August 17, 2004, the veteran's scalp folliculitis 
was manifested on a denuded and exposed surface. 

2.	From August 17, 2004, the veteran's scalp folliculitis has 
been asymptomatic.    

3.	The veteran's gastrointestinal disorder warrants a 30 
percent disability evaluation, which is the maximum 
authorized evaluation under Diagnostic Code 7319 of 38 C.F.R. 
§ 4.114.  


CONCLUSIONS OF LAW

1.	Prior to August 17, 2004, the criteria for a 10 percent 
disability evaluation, for the veteran's service-connected 
scalp folliculitis, had been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
prior to August 30, 2002), (2007).

2.	From August 17, 2004, the criteria for a compensable 
disability evaluation, for the veteran's service-connected 
scalp folliculitis, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in 
effect prior to August 30, 2002), (2007).

3.	The criteria for an evaluation in excess of 30 percent, 
for the veteran's service-connected gastrointestinal 
disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7319 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to increased ratings for skin 
and gastrointestinal disorders.  In the interest of clarity, 
the Board will initially discuss whether these claims have 
been properly developed for appellate purposes.  The Board 
will then address the merits of the claims, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in September 
2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed 
the veteran of the evidence needed to substantiate the 
claims.  VA requested from the veteran relevant evidence, or 
information regarding evidence which VA should obtain (the 
Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  And VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claims.  

The Board notes two deficiencies with VCAA notification, 
however.  VA did not provide notification to the veteran 
until after the initial adjudication of his claims in May 
2000.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  And VA has not notified 
the veteran regarding effective dates for the award of VA 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2007).   

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be detailed further below, the Board 
will grant in part the veteran's claim for increase for his 
scalp disorder.  Any defect with respect to the effective 
date portion of notice for that particular claim will be 
rectified by the RO when effectuating that award.  With 
respect to the claim for increase for a gastrointestinal 
disorder, the Board notes below that the veteran has been 
granted the maximum allowable evaluation for his particular 
disorder.  

As such, the Board finds that no prejudice has been incurred 
by the veteran as a result of the incomplete notice here.  VA 
has satisfied VCAA notification requirements in this matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with 
compensation medical examinations for his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Increased Rating

In September 1999, the veteran claimed service connection for 
"intestine problems" and for a scalp disorder.  In a May 
2000 rating decision, the RO granted service connection for a 
skin disorder of the scalp, and for a gastrointestinal 
disorder (ultimately characterized as partial small bowel 
obstruction).  The RO assigned a noncompensable rating for 
the scalp disorder, and a 10 percent rating for the 
gastrointestinal disorder, effective June 1999.  In October 
2000, the veteran appealed these ratings to the Board.  

In May 2005, during the pendency of this appeal, the RO 
increased to 30 percent the rating for the veteran's 
gastrointestinal disorder, effective June 1999.  The veteran 
continues his appeal for this rating, and for the rating 
pertaining to his scalp disorder.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (an appellant is presumed to be seeking 
the maximum available benefit even where an increase is 
granted during the appeal period).  

For the reasons set forth below, the Board partly agrees with 
the veteran's claims here.  The Board finds a 10 percent 
rating warranted for the scalp disorder for a certain portion 
of the appeal period, but finds an increased evaluation 
unwarranted for the gastrointestinal disorder at any time 
during the appeal period.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (consideration must be given to whether a 
higher rating is warranted at any point during the pendency 
of the claim).  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities, and provide for various 
disability evaluations depending on the severity of the 
disorder.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  

Below the Board will address separately the veteran's 
increased rating claims. 

        Scalp Disorder

The veteran's skin disorder is currently rated under 
Diagnostic Code 7899-7806.  Diagnostic Code (DC) 7899 
represents an unlisted disability requiring rating by analogy 
to one of the disorders rated under the code.  See 38 C.F.R. 
§ 4.27.  In this matter, the RO has found DC 7806, which 
addresses dermatitis or eczema, as the most analogous DC to 
the veteran's service-connected scalp folliculitis disorder.  

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised.  See 38 C.F.R. § 
4.118, as amended by 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The veteran's claim for his scalp disorder was 
received prior to the effective date of the revised 
regulations.  Thus, the regulation as it existed prior to the 
change is applicable here as is the regulation as it exists 
since the August 2002 change.  See VAOPGCPREC 07-03; 69 Fed. 
Reg. 25179 (2004); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  The veteran will be rated under that 
version of the law which is most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (where a regulation changes 
after the claim has been filed and before the administrative 
process has been concluded, the version most favorable to the 
veteran applies unless otherwise provided by the Secretary of 
Veterans Affairs).     

Under the version of Diagnostic Code 7806 applicable before 
August 30, 2002, a noncompensable evaluation is warranted 
with evidence of slight, if any, exfoliation, exudation, or 
itching caused by eczema (if on a nonexposed surface or small 
area).  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  A 
compensable rating of 10 percent requires evidence of 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  Id.  The next higher evaluation 
of 30 percent requires evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement.  Id.

Under the version of Diagnostic Code 7806 applicable after 
August 30, 2002, a noncompensable evaluation is warranted 
where less than 5 percent of the entire body or less than 5 
percent of exposed areas are affected, and; no more than 
topical therapy is required during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  A 
compensable rating of 10 percent requires evidence of 
exposure to at least 5%, but less than 20%, of the entire 
body or at least 5%, but less than 20%, of exposed areas 
affected; or the need for intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during the past 12-
month period.  Id.  

In this matter, service medical records show that the 
veteran's scalp disorder manifested during service.  A 
service medical record dated in March 1999 indicates "skin 
disease - scalp - folliculitis - treated with steroids."  

The relevant medical evidence of record dated after the 
veteran's discharge from service in June 1999 are service 
medical records, VA treatment records dated from 1999 to June 
2007, a May 2001 private treatment record, and January 2000 
and August 2004 VA compensation examination reports.  See 38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.400.  

This evidence indicates that the veteran's scalp disorder 
warrants a compensable evaluation prior to August 17, 2004, 
but a noncompensable evaluation afterward.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806.  

The earliest post-service evidence of a skin disorder on the 
scalp is dated in the January 2000 VA report.  This report 
diagnosed scalp folliculitis that was not well healed, and 
which had some persistence on "a denuded area[.]"  This 
examiner noted "a bump or two" and noted an 8 cm. 
manifestation over the apex of the scalp.  The examiner also 
reiterated that the "several centimeter area" was denuded 
of hair.  

September 2000 and January 2001 VA treatment records reflect 
complaints of pain and itchiness on the scalp, and reflect 
prescription of tetracycline.  And a March 2001 private 
treatment record noted the veteran's scalp disorder, and 
noted that the disorder resulted in "some spotty alopecia on 
the vertex and some partial alopecia overlying the occiput."  

As this evidence indicates, the veteran's skin disorder 
manifested on an exposed, or denuded, surface.  The Board 
therefore finds a 10 percent rating warranted under the older 
criteria of DC 7806.  See 38 C.F.R. § 4.114 (2002).  A higher 
evaluation of 30 percent would not be warranted under the 
older criteria however - the evidence does not indicate 
constant itching, extensive lesions, or marked disfigurement.  
Id.  

From August 17, 2004, the medical evidence indicates that a 
noncompensable evaluation is warranted here.  The August 2004 
VA report of record noted the veteran's skin disorder of the 
scalp as asymptomatic.  This examiner also noted the 
veteran's report that he did not then take medication for the 
disorder.  And VA medical records dated after the August 2004 
VA report are silent regarding the scalp disorder.  In fact, 
a June 2007 VA treatment record, which lists the veteran's 
active problems, does not list the scalp skin disorder as a 
problem.  

Hence, since the August 2004 VA report, the medical evidence 
has not indicated that the veteran's skin disorder of his 
scalp has involved an exposed surface or extensive area.  See 
38 C.F.R. § 4.118, DC 7806 (2002).  And the evidence has not 
indicated that the disorder has involved at least 5% of the 
entire body, has involved at least 5% of exposed areas, or 
has necessitated intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  

In summary, the Board finds an increased rating due here for 
a portion of the appeal period (prior to August 17, 2004).  
But the preponderance of the evidence is against the 
veteran's claim for additional increase.  See AB, supra.  The 
benefit-of-the-doubt rule does not apply therefore to any 
claim for an additional increase beyond that granted in this 
decision.  As such, any such claim for increase must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board also finds an extraschedular rating unwarranted for 
the scalp disorder.  Application of the regular schedular 
standards is found practicable here.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	Gastrointestinal Disorder

The veteran's gastrointestinal disorder is currently rated 
under Diagnostic Code 7399-7319.  See 38 C.F.R. § 4.27.  In 
this matter, the RO has found DC 7319, which addresses 
irritable colon syndrome, as the most analogous DC to the 
veteran's service-connected gastrointestinal disorder.  

The Board notes that, effective July 2, 2001, the rating 
criteria used to determine the severity of disabilities 
affecting the digestive system was revised.  This change in 
law is relevant here as the veteran's service connection 
claim here predated the change in law.  See Karnas, supra.  
However, the July 2001 amendment made no substantive changes 
to DC 7319.  As such, this change in law does not affect this 
matter.  

Under DC 7319, ratings of 0, 10, and 30 percent are 
authorized.  Under this Diagnostic Code, mild irritable colon 
syndrome characterized by disturbances of bowel function with 
occasional episodes of abdominal distress warrants a 
noncompensable evaluation.  Moderate irritable colon syndrome 
with frequent episodes of bowel disturbance with abdominal 
distress warrants a 10 percent evaluation.  And severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation with more or less constant 
abdominal distress warrants a 30 percent evaluation.  38 
C.F.R. § 4.114, Diagnostic Code 7319.  

In this matter, VA has rated the veteran as 30 percent 
disabled since June 1999, which is prior to the date of the 
veteran's service connection claim in September 1999.  So, 
since June 1999, the maximum allowable rating has been 
assigned under DC 7319.  As such, an increased rating is not 
authorized here under that code.  

The Board has reviewed this matter to determine whether an 
extraschedular rating is due for the veteran's 
gastrointestinal disorder.  The Board has reviewed the 
pertinent evidence of record, consisting of the veteran's 
statements, his testimony at the June 2002 Board hearing, 
service medical records, private and VA treatment records, 
and March 2000 and August 2004 VA compensation examination 
reports.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.400.  

This evidence supports the veteran's claim to having 
recurrent pain as a result of his disorder.  But this 
evidence does not show that this particular disorder causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  See 
Bagwell and Floyd, both supra.  

As such, the Board finds a 30 percent evaluation warranted 
for the veteran's service-connected gastrointestinal 
disorder.  

As the preponderance of the evidence is against the veteran's 
claim for increase for a gastrointestinal disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

1.	Prior to August 17, 2004, a 10 percent rating is granted 
for the veteran's service-connected scalp folliculitis, 
subject to the law and regulations controlling the award of 
monetary benefits.       

2.	From August 17, 2004, a compensable rating, for the 
veteran's service-connected scalp folliculitis, is denied.         

3.	Entitlement to a rating in excess of 30 percent for a 
gastrointestinal disorder, characterized as partial small 
bowel obstruction, is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


